DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Response to Arguments
The Examiner notes Applicant’s amendment filed 04/29/2022 has overcome the previously applied prior art rejections set forth in the Final Rejection mailed 11/02/2021. Applicant amended the independent claims to include the limitations of claims 14, 20 and 25, which were not previously rejected under art.
The Examiner notes the 35 USC 101 rejection still applies to claim 13 as the limitation “…is used to guide delivery of subsequent electrode pulses…” does not necessarily require the active delivery and control of therapy and can instead be a genera; acknowledgement that therapy could be or would need to be delivered. The Examiner proposes minor changes to the claim to more clearly recite the control of therapy with the resultant signal.
Additionally, the claims have been amended such that the language is at times difficult to follow and also fails to maintain consistent language. For example,  Applicant claims a correlative relationship but then in the definition of the equation does not use the term “correlative relationship” and instead uses “a contribution of the signals”. The correlative described with respect to the mathematical function does not clearly appear in the actual function later defined in the claim. There are other clarity issues (see 112 rejection section below) that need addressing. The Examiner attempted to contact Applicant’s representative on 06/9/2022 and 06/10/2022 to propose an Examiner’s Amendment but was unable to reach Applicant at those times. Below is the proposed Examiner’s Amendment to provide clarity to the claims. The Examiner encourages Applicant to reach out to discuss via an interview. The Examiner notes this proposed amendment is with respect to the independent claims. The dependent claims have not been checked for any antecedence issues the amendment may create. Also, the Examiner did not have a proposal for Claim 24 as it is unclear what other features not covered by proposed Claim 13 Applicant would wish to capture. If Applicant agrees to the language of the proposed amendment, the Examiner suggests amending Claim 24 to be consistent with the method of Claim 13 as well as checking the dependent claims to make sure the language is consistent with the proposed changes.

Proposed Amendment

Claim 13. (Currently Amended) A method of estimating, with a processor, a stimulation artifact signal on a selected recording electrode at a selected timepoint, wherein the stimulation artifact signal is a signal attributable to one or more stimulation pulses applied by one or more stimulation electrodes and is not a signal generated by organic neural activity, further wherein the selected recording electrode is one of an array, the array comprising a plurality of recording electrodes implanted in a neural structure, the method comprising the steps of:  



recording a signal on each recording electrode of the array at the selected timepoint; 
inputting the recorded signals into a mathematical function, wherein the mathematical function applies a previously-established correlative relationship between a signal artifact received by the selected recording electrode and signal artifacts received by all other recording electrodes of the array, and
the correlative relationship having been derived using pulses previously delivered by the one or more stimulation electrodes and signals resulting therefrom that were measured by the selected recording electrode and all other recording electrodes of the array;
wherein the function outputs an estimated value for the stimulation artifact signal on the selected recording electrode; 
wherein the function is described as:


 
            
                
                    
                        
                            
                                X
                            
                            
                                i
                            
                        
                    
                    ^
                
                (
                t
                )
                =
                
                    
                        ∑
                        
                            i
                            ≠
                            j
                        
                    
                    
                        
                            
                                W
                            
                            
                                i
                                j
                            
                        
                    
                
                
                    
                        X
                    
                    
                        j
                    
                
                (
                t
                )
            
        
where             
                
                    
                        X
                    
                    
                        i
                    
                
                (
                t
                )
            
         is the estimated value of the stimulation artifact on the selected electrode i at time t, ij describes the previously-established corelative relationship and              
                
                    
                        X
                    
                    
                        j
                    
                
                
                    
                        t
                    
                
            
        is the signal recorded on respective electrode j selected from all the other recording electrodes of the array that are not selected electrode i;
wherein the method further comprises:
calculating an artifact-corrected signal and
delivering subsequent electrode pulses by the one or more stimulation electrodes based on the calculated artifact-corrected signal.

Claim 19. (Currently Amended) A closed-loop neural stimulation system, the closed loop neural stimulation system comprising:
 one or more stimulation electrodes, wherein operation of the one or more stimulation electrodes is controlled by a controller device; 
a system for calculating artifact-corrected neural response signals generated in response to one or more stimulation pulses delivered by the one or more stimulation electrodes, the system comprising[[;]] : 
an array, the array comprising a plurality of recording electrodes configured to be implanted in a neural structure;
 a plurality of amplifiers, wherein one or more amplifiers is in connection with each recording electrode of the array; 
a plurality of analog to digital converters, wherein each analog to digital converter is configured to convert recording electrode outputs to digital signals; 
one or more signal storage devices capable of storing signals output by the plurality of analog to digital converters; and 
a processing device, the processing device configured to calculate artifact- corrected signals at a selected timepoint for each recording electrode in the array in response to one or more stimulation pulses delivered by the one or more stimulation electrodes ,wherein the processing device is further configured to perform the steps of: 
recording a signal on each recording electrode of the array at the selected timepoint;



inputting each of the recorded signals into a mathematical function, wherein the mathematical function applies a previously-established correlative relationship between a signal artifact received by the selected recording electrode and signal artifacts received by all other recording electrodes of the array, and
the correlative relationship having been derived using pulses previously delivered by the one or more stimulation electrodes and signals resulting therefrom that were measured by the selected recording electrode and all other recording electrodes of the array;
wherein the function outputs an estimated value for the stimulation artifact signal on the selected recording electrode; 
wherein the function is described as:


            
                
                    
                        
                            
                                X
                            
                            
                                i
                            
                        
                    
                    ^
                
                (
                t
                )
                =
                
                    
                        ∑
                        
                            i
                            ≠
                            j
                        
                    
                    
                        
                            
                                W
                            
                            
                                i
                                j
                            
                        
                    
                
                
                    
                        X
                    
                    
                        j
                    
                
                (
                t
                )
            
        

where             
                
                    
                        X
                    
                    
                        i
                    
                
                (
                t
                )
            
         is the estimated value of the stimulation artifact on the selected electrode i at time t,  Wij describes the previously-established corelative relationship and              
                
                    
                        X
                    
                    
                        j
                    
                
                
                    
                        t
                    
                
            
        is the signal recorded on respective electrode j selected from all the other recording electrodes of the array that are not selected electrode i;

calculating an artifact-corrected signal subtracting the estimated stimulation artifact of [[a]] the selected recording electrode from the signal measured by that recording electrode at the selected timepoint; and

wherein the processing device is configured to output the artifact-corrected signals of the recording electrodes in the array to the controller device; and
wherein, based upon the artifact-corrected signal values received from the processor device, the controller is configured to determine parameters of stimulation pulses and cause the electrodes to deliver the determined parameters 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)
mathematical concepts, particularly inputting data into mathematical functions and using
the function to estimate a value for a stimulation artifact signal wherein the output can be used to guide delivery of stimulation. This judicial exception is not integrated into a practical application because the claims only include insignificant extra-solution activity in the form of data gathering, i.e. recording a signal on a recording electrode. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the data gathering only involves the use of well-understood, routine and conventional activity such as recording electrodes of a recording array. These are typically found in closed-loop nerve and brain stimulation devices. The Examiner suggests positively reciting the application of stimulation energy using the calculated signals from the claimed function. (see proposed amendment).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, 19, 23, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendments to the claims provided on 04/29/2022 fail to use consistent language and do not clearly flow from one limitation to the next.
For instance, Claim 13 states the mathematical function applies a previously established correlative-relationship but the actual definition of the function later int eh claim does not refer to or clearly use this “previously-established correlative relationship”. The Examiner believes the claimed “contribution of the signals” might be the previously claimed correlative relationship but such a relationship is not clear from the claims. The Examiner has attempted to address this issue in the proposed amendment earlier in this action. However, if this is an incorrect assumption, the Examiner respectfully requests Applicant propose an amendment to clarify this discrepancy in language.
The same issue occurs in Claims 19 and 24.
The proposed amendment previously set forth also addresses clarity issues with the format of the claim and the flow of the limitations form the preamble to the calculations to the actual application of stimulation, which is harder to follow in the claims as currently presented.
Claims 17, 23 and 28 are rejected by virtue of their dependency on the indefinite claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792